37 So.3d 301 (2010)
Jean PHILLIPE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-4711.
District Court of Appeal of Florida, Fourth District.
April 14, 2010.
Carey Haughwout, Public Defender, and Dea Abramschmitt, Assistant Public Defender, West Palm Beach, for appellant.
No appearance for appellee.
PER CURIAM.
This is Jean Phillipe's Anders appeal, which follows his entry of a no contest plea, in lower court case number 06-16791, to charges of possession of cocaine and possession of cannabis with intent to sell and the revocation of his probation in lower court case number 04-12753. Having reviewed the record, we find no issues of arguable merit and thus affirm the judgment and sentence in the 2006 case and the revocation of probation and sentence in the 2004 case. In the 2004 revocation of probation case, however, the trial court failed to enter a written order of revocation, specifying the conditions violated. We therefore remand this case to the trial court for the entry of such an order. See, e.g., Jones v. State, 12 So.3d 320 (Fla. 4th DCA 2009).
Affirmed and Remanded.
GROSS, C.J., POLEN and STEVENSON, JJ., concur.